     Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 1 of 13               PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


CHANDRELLE LAFAYETTE, Individually,
and on behalf of herself and other similarly
situated employees,

Plaintiff,

             v.                                            No._________________

DHL EXPRESS (USA), INC.
                                                           FLSA Collective Action

Defendant.                                                 JURY DEMANDED


                   ORIGINAL COLLECTIVE ACTION COMPLAINT


        Plaintiff, Chandrelle Lafayette (“Plaintiff”), on behalf of herself, individually, and

on behalf of herself and others similarly situated as a class, files this Collective Action

Complaint, averring as follows:

                                       I. INTRODUCTION

1.      This is a collective action for violations of the Fair Labor Standards Act, 29 U.S.C.

        §§ 201, et seq. (“FLSA”) brought against DHL Express (USA), Inc. (“Defendant”)

        on behalf of Plaintiff Chandrelle Lafayette, individually, and on behalf of herself

        and other similarly situated hourly-paid warehouse employees as a class, who

        were employed by Defendant during the three (3) years preceding the filing of this

        Complaint. Plaintiff and other similarly situated hourly-paid warehouse

        employees seek damages for unpaid minimum wages and overtime compensation

                                              1
     Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 2 of 13                PageID 2




        for the three (3) years preceding the filing of this lawsuit.

2.      These unpaid minimum wage and overtime compensation claims of Plaintiff and

        those similarly situated are unified through common theories of Defendant’s

        FLSA violations.

                             II. JURISDICTION AND VENUE

3.      This Court has original jurisdiction over this action under 29 U.S.C. §§ 201, et seq.,

        29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendant

        has conducted business in this district and Plaintiff was employed by Defendant

        in this district during at all times material to this action.

                                         III. PARTIES

5.      Defendant, DHL Express (USA), Inc. is an Ohio Corporation with its principal

        headquarters located at 1210 South Pine Island Road, Fourth Floor, Plantation,

        Florida 33324-4402. Defendant may be served via its registered agent, CT

        Corporation System, 300 Montvue Road, Knoxville, Tennessee 37919-5546.

6.      Plaintiff Chandrelle Lafayette was employed by Defendant as an hourly-paid

        warehouse employee at its Lamar Avenue facility in Memphis, Tennessee during

        the three (3) year period immediately preceding the filing of this Complaint.

        Plaintiff’s Consent to Join this collective action is attached hereto as Exhibit A.

                               IV. FACTUAL ALLEGATIONS

7.      Defendant is the “employer” of Plaintiff and similarly situated hourly-paid

        warehouse employees during all times material to this collective action.

                                                2
      Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 3 of 13            PageID 3




8.       Defendant maintained and administered a centralized time keeping system for the

         purpose of recording the compensable work time of Plaintiff and other similarly

         situated hourly-paid warehouse employees.

9.       Plaintiff Lafayette and other similarly situated hourly-paid warehouse employees

         were employed by Defendant during the three (3) year period preceding the filing

         of this Complaint.

10.      Plaintiff and other similarly situated hourly-paid warehouse employees were

         employed and worked for Defendant in excess of forty (40) hours per week within

         weekly pay periods during the three (3) year period preceding the filing of this

         collective action.

11.      Defendant has been the “employer” of Plaintiff and other similarly situated

         hourly-paid warehouse employees within the meaning of 29 U.S.C, § 203(d) and §

         203(r) at all times material to this action.

12.      Plaintiff and other similarly situated hourly-paid warehouse employees have been

         “employees” of Defendant as defined by Section 203(e)(1) of the FLSA, and

         worked for Defendant within the territory of the United States within the three (3)

         year period preceding the filing of this Collective Action.

13.      At all times material, Defendant has been an enterprise engaged in commerce and

         production of goods for commerce as defined by section 203(s)(1) of the FLSA with

         annual revenues in excess of $500,000.00. Plaintiff and other similarly situated

         hourly-paid employees also have engaged in commerce and the production of

         goods for commerce during the applicable statutory period.

                                                 3
      Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 4 of 13               PageID 4




14.      Defendant’s centralized time keeping system provided a means by which Plaintiff

         and other similarly situated hourly-paid warehouse employees could “clock-in”

         and “clock-out” for the purpose of recording their compensable time during all

         times material to this Complaint.

15.      Defendant has had a common plan, policy and/or practice of failing to

         compensate Plaintiff and other similarly situated hourly-paid warehouse

         employees for work they performed prior to the beginning of their assigned and

         scheduled shifts.

16.      However, Defendant has had a common policy and practice of requiring,

         inducing, encouraging, expecting and/or, suffering and permitting, Plaintiff and

         other similarly situated hourly-paid warehouse employees to perform

         compensable work prior to the beginning of their assigned and scheduled shifts

         but then not compensating them for this pre-shift “off the clock” work.

17.      In addition, Defendant’s centralized (malfunctioning) time keeping system has

         failed to record all of the hours performed by Plaintiff and other similarly situated

         hourly-paid warehouse employees within their assigned and scheduled shifts.

18.      Although Plaintiff and other similarly situated hourly-paid warehouse employees

         have complained to management about its malfunctioning time keeping system

         and its failure to record all their regular hours within their assigned and scheduled

         shifts as well as all of their post-shift overtime hours (for which they have not been

         paid), Defendant has failed to address all such unpaid minimum wages and

         overtime compensation resulting from such time keeping malfunctions.

                                               4
      Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 5 of 13          PageID 5




19.      Moreover, to the extent such failed recordings and corresponding wages have

         been addressed, Defendant added some (but not all) of their unpaid compensation

         into subsequent weeks instead of applying it within weeks it was due.

20.      Defendant’s common plan, policy and practice of not compensating Plaintiff and

         other similarly situated hourly-paid warehouse employees for all their

         compensable work at the applicable FLSA minimum wage and overtime

         compensation rates of pay violated the provisions of the FLSA, 29 U.S.C. §

         207(a)(1).

21.      The unpaid “off the clock” and “time keeping malfunctioning” wage claims of

         Plaintiff and other similarly situated hourly-paid warehouse employees occurred

         with weekly pay periods during all times material to this action.

22.      Defendant was aware of such aforementioned unpaid “off the clock” and “time

         keeping malfunctioning” hours of Plaintiff and similarly situated hourly-paid

         warehouse employees but failed to compensate them for such work at the

         applicable FLSA minimum wage and overtime compensation rates of pay.

23.      The unpaid “off the clock” and “time keeping malfunctioning” claims of Plaintiff

         and other similarly situated hourly-paid warehouse employees are unified

         through common theories of Defendant’s FLSA violations.

24.      Defendant’s failure to compensate Plaintiff and other similarly situated hourly-

         paid warehouse employees for all hours worked was willful with reckless

         disregard to clearly established FLSA principals and requirements, and devoid of

         a good faith basis.

                                              5
      Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 6 of 13               PageID 6




25.      As a result of Defendant’s lack of good faith and willful failure to pay Plaintiff and

         other similarly situated hourly-paid employees in compliance with the minimum

         wage and overtime compensation requirements of the FLSA, Plaintiff and class

         members have suffered lost wages in terms of lost minimum wages and overtime

         compensation, as well as other damages.

26.      The net effect of Defendant’s common plan, policy, and/or practice of failing to

         pay Plaintiff and class members all regular and overtime hours of work within

         weekly pay periods during all times material to this collective action was to

         unjustly enrich itself and enjoy ill-gained profits at the expense of Plaintiff and

         other similarly situated hourly-paid warehouse employees.

                      V. FLSA COLLECTIVE ACTION ALLEGATIONS

27.      Plaintiff brings this case as a collective action on behalf herself and other similarly

         situated non-exempt employees pursuant to 29 U.S.C. § 216(b) to recover unpaid

         minimum wages and overtime compensation, liquidated damages, statutory

         penalties, attorneys’ fees and costs, and other damages owed to them by

         Defendant.

28.      The proposed collective class of similarly situated persons is defined as:

           All current and former hourly-paid warehouse workers employed by
           Defendant who were not fully paid for all “off the clock” hours and
           all compensable hours not recorded by Defendant’s time keeping
           system, occurring anywhere in the United States within weekly pay
           periods during the three (3) years preceding the filing of this action.1
           (“Class Members”)

1 Plaintiff reserves the right to amend the Class Description upon the discovery of
additional facts.
                                                6
      Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 7 of 13            PageID 7




29.      Plaintiff seeks to pursue her unpaid minimum wage and overtime wage claims

         against Defendant on behalf of herself, individually, and on behalf of herself and

         all other similarly situated hourly-paid employees as a class.

30.      Plaintiff and class members are “similarly situated” for purposes of 29 U.S.C.

         §216(b) because, inter alia, Defendant employed a malfunctioning time keeping

         system that failed to record all compensable work hours of Plaintiff and class

         members, and for which compensable work hours Plaintiff and class members

         were not compensated at the applicable FLSA minimum wage and overtime

         compensation rates of pay.

31.      Plaintiff and class members are “similarly situated” for purposes of 29 U.S.C.

         §216(b) because, inter alia, Defendant had a common policy, plan and/or practice

         of requiring, inducing, encouraging, expecting and/or, suffering and permitting,

         Plaintiff and class members to perform work “off the clock” for which they were

         not compensated at the applicable FLSA minimum wage and overtime

         compensation rates of pay.

32.      This action also is properly maintained as a collective action because Plaintiff is

         similarly situated to the members of the collective class with respect to

         Defendant’s time keeping and compensation plans, policies and practices.

33.      Plaintiff and class members are similarly situated because the unpaid “off the

         clock” and “time keeping malfunctioning” claims are unified though common

         theories of Defendant’s FLSA violations.


                                              7
      Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 8 of 13                PageID 8




34.      The collective action mechanism is superior to other available methods for a fair

         and efficient adjudication of this controversy. Defendant has acted or refused to

         act on grounds generally applicable to class members. The prosecution of separate

         actions could create a risk of inconsistent and varying adjudications, place a

         substantial and unnecessary burden on the courts and/or substantially impair the

         ability of class members to protect their interests.

35.      Plaintiff will fairly and adequately protect the interests of the class as her interests

         are in complete alignment with those of class members, i.e. to pursue their

         aforementioned unpaid minimum wage and overtime compensation claims

         against Defendant.

36.      Counsel for Plaintiff will adequately protect her interests as well as the interests of

         all putative class members.

37.      Defendant knew its time keeping system was not recording all the compensable

         work hours of Plaintiff and class members, yet it failed to fully compensate

         Plaintiff and class members at the applicable FLSA minimum wage and overtime

         compensation rates of pay for such unrecorded compensable work hours.

38.      Defendant also knew Plaintiff and class members were not compensated for their

         previously described unpaid “off the clock” compensable work hours at the

         applicable FLSA minimum wage and overtime compensation rates of pay.

39.      Instead, Defendant operated under a common plan, policy and practice to deprive

         Plaintiff and class members of such FLSA required minimum wage and overtime

         compensation.

                                                8
      Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 9 of 13              PageID 9




40.      Defendant’s conduct, as alleged herein, was willful and with reckless disregard to

         the FLSA protected rights of Plaintiff and class members, which conduct caused

         significant damage to them.

41.      Defendants did not have a good faith basis for its failure to compensate Plaintiff

         and class members for all their compensable regular and overtime hours at the

         applicable FLSA minimum and overtime rates of pay within weekly pay periods

         during all times material to this action.

42.      Therefore, Defendant is liable to Plaintiff and class members under the FLSA for

         failing to properly compensate them for their aforementioned unpaid minimum

         wages and overtime hours of work.

43.      Plaintiff requests this Court to authorize notice to the members of the collective

         class to inform them of the pendency of this action and their right to “opt-in” to

         this lawsuit pursuant to 29 U.S.C. § 216(b), for the purpose of seeking unpaid FLSA

         wages, liquidated damages, and the other relief requested herein.

44.      Plaintiff estimates there are more than 5,000 members in the collective class. The

         precise number of collective class members can be easily ascertained by examining

         Defendant’s payroll, scheduling, timekeeping, personnel and other work-related

         records and documents. Given the composition and size of the class, members of

         the collective class may be informed of the pendency of this action directly via U.S.

         mail, e-mail, and by posting notice in all of Defendant’s U.S. based warehousing

         facilities.

45.      Plaintiff and class members’ unpaid minimum wage and overtime compensation

                                               9
 Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 10 of 13              PageID 10




      claims may be determined partially by an examination of Defendant’s payroll,

      scheduling, time keeping, personnel and other such work-related records and

      documents.

                                      COUNT I
                     (Violation of the Fair Labor Standards Act)

46.   Plaintiff incorporates by reference all preceding paragraphs as fully as if written

      herein.

47.   At all times material, Plaintiff and class members have been entitled to the rights,

      protections, and benefits provided under 29 U.S.C. § 201, et seq.

48.   Defendant has been an “employer” engaged in interstate commerce consistent

      with 29 U.S.C. § 206(a) and 207(a). Plaintiff and class members also have engaged

      in interstate commerce during all times material to this action.

49.   At all times material, Defendant was an “employer” of Plaintiff and each of the

      class members, as such term is defined by the FLSA.

50.   Plaintiff and class members were “employees” of Defendant within the meaning

      of the FLSA.

51.   Plaintiff and other class members have been similarly situated individuals for

      purposes of FLSA, 29 U.S.C. § 216(b) at all relevant times, as previously described.

52.   As a result of Defendant’s aforementioned common plan, policy and practice of

      not paying Plaintiff and class members for their “off the clock” compensable work,

      Defendant has violated the FLSA and is liable to them at the applicable FLSA

      minimum wage and overtime rates of pay for all such work performed within


                                           10
 Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 11 of 13            PageID 11




      weekly pay periods during all times material to this action.

53.   Likewise, as a result of Defendant’s malfunctioning time keeping system and its

      failure to pay Plaintiff and class members for all their unrecorded compensable

      work time, Defendant has violated the FLSA and is liable to them at the applicable

      FLSA minimum wage and overtime compensation rates of pay for all such work

      performed within weekly pay periods during all times material to this action

54.   Section 207(a)(1) of the FLSA states an employee must be paid overtime, equal to

      at least one and one-half times the employee’s regular rate of pay, for all hours

      worked in excess of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315,

      compensation for hours worked in excess of forty (40) hours per week may not be

      considered paid to an employee unless that employee is compensated for all such

      overtime hours worked.

55.   Through its actions, plans, policies and practices Defendant has violated the FLSA

      by regularly and repeatedly failing to compensate Plaintiff and class members for

      all hours worked within weekly pay periods during all times material at the

      applicable FLSA minimum wage and overtime compensation rates of pay.

56.   Defendant’s actions were willful with reckless disregard to clearly established

      FLSA requirements.

57.   Defendant’s actions were not in good faith.

58.   The unpaid “off the clock” and “time keeping malfunctioning “ wage claims of

      Plaintiff and the class are unified through common theories of Defendant’s FLSA

      violations.

                                          11
 Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 12 of 13               PageID 12




59.   As a direct and proximate cause of Defendant’s unlawful conduct, Plaintiff and

      class members have suffered and will continue to suffer a loss of income and other

      damages.

60.   Defendant is liable to Plaintiff and class members for actual damages, liquidated

      damages and equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable

      attorneys’ fees, costs and expenses.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff and class members request the Court to enter judgment

in their favor on this Complaint and:

 a)   Award Plaintiff and class members all unpaid minimum wages and overtime

      compensation against Defendant;

 b)   Find and declare that Defendant’s violations of the FLSA were willful, and

      accordingly, the three (3) year statute of limitations under the FLSA applies to this

      action;

 c)   Award Plaintiff and members of the collective class liquidated damages in

      accordance with the FLSA;

 d)   Award prejudgment interest (to the extent that liquidated damages are not

      awarded);

 e)   Award Plaintiff and the collective class reasonable attorneys’ fees and all costs of

      this action, to be paid by Defendant, in accordance with the FLSA;

 f)   Award post-judgment interest and court costs as allowed by law;

 g)   Enter an Order designating this action as an opt-in collective action under the

                                             12
 Case 2:20-cv-02521-JPM Document 1 Filed 07/17/20 Page 13 of 13                PageID 13




        FLSA;

 h)     Enter an Order directing the issuance of notice to putative class members pursuant

        to 29 U.S.C. § 216(b) for the claims of the class;

 i)     Allow Plaintiff to amend her Complaint, if necessary, as new facts are discovered;

 j)     Provide additional general and equitable relief to which Plaintiff and the class

        may be entitled; and

 k)     Provide further relief as the Court deems just and equitable.

      Plaintiff hereby demands a TRIAL BY JURY as to all issues.

Dated: July 17, 2020.                       Respectfully Submitted,


                                            s/Gordon E. Jackson
                                            Gordon E. Jackson (TN BPR #8323)
                                            J. Russ Bryant (TN BPR #33830)
                                            Robert E. Turner, IV (TN BPR #35364)
                                            Robert E. Morelli, III (TN BPR #037004)
                                            JACKSON, SHIELDS, YEISER, HOLT
                                            OWEN & BRYANT
                                            Attorneys at Law
                                            262 German Oak Drive
                                            Memphis, Tennessee 38018
                                            Telephone: (901) 754-8001
                                            Facsimile: (901) 754-8524
                                            gjackson@jsyc.com
                                            rbryant@jsyc.com
                                            rturner@jsyc.com
                                            rmorelli@jsyc.com

                                            ATTORNEYS FOR PLAINTIFF
                                            AND FOR OTHERS SIMILARLY
                                            SITUATED




                                               13
